Citation Nr: 1419281	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-36 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left eye disability.

2.  Whether new and material evidence has been submitted to reopen a claim for nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The appellant had service as a member of the United States Marine Corps (USMC) Reserve from December 1975 to May 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of these matters is with the RO in Seattle, Washington.  

In the appellant's September 2010 substantive appeal, he requested a hearing before a member of the Board at the RO.  The Veteran was scheduled for the requested hearing in March 2013.  However, he failed to appear for the hearing without good cause offered.  Therefore, that hearing request is deemed to have been withdrawn.

The issue of whether new and material evidence has been submitted to reopen a claim for nonservice-connected VA pension benefits is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The additional evidence presented since the March 1997 rating decision is duplicative or cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for a left eye disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent correspondence in May 2009 and a rating decision in July 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision. 

The May 2009 notice letter and July 2009 rating decision informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim, specifically because there was no evidence that a left eye disability was incurred in service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and his representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claim is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the September 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2013).  While evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Historically, a September 1978 rating decision denied service connection for a left eye disability on the basis that there was no evidence that the condition was incurred as a result of disease or injury during a period of active duty training (ACDUTRA) or from injury incurred during a period of inactive duty for training (INACDUTRA). The rating decision also noted that the Service Department stated that the appellant was enlisted in the United States Marine Corp Reserves, with no finding of any active duty service.  The Veteran did not appeal that decision and it is final.  38 U.S.C.A. § 7105(c) (West 2002).

Active military, naval, or air service includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(23), (24)  (West 2002); 38 C.F.R. § 3.6(a) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of the presumption of soundness and aggravation for the periods of ACDUTRA or INACDUTRA is not appropriate.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.306, 3.307, 3.309 (2013) 

In a March 1991 rating decision and a March 1997 administrative decision, the RO declined to reopen the claim for service connection for a left eye disability.  The Veteran did not appeal either decision and they are final.  38 U.S.C.A. § 7105(c)  (West 2002).  Accordingly, the Board must now consider the question of whether new and material evidence has been received to reopen that claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the last final March 1997 decision, the RO declined to reopen the claim for service connection for a left eye disability on the basis that the appellant had an injury his eye prior to service, only had reserve service, and there was no evidence that a left eye disability was incurred or aggravated by service.  There was only evidence that the appellant re-injured his left eye two years after separation.  Service medical records were negative for evidence of any left eye injury.  Physical examinations only noted that the appellant wore eyeglasses.  A VA medical record dated in April 1978 shows that the appellant was in a fight that month and injured his left eyelid.  A July 1978 private ophthalmology record notes that the appellant was seen with complaints of frontal headaches with eye strain and getting "dizzy when walking or doing a lot of work."  it was noted that the appellant had a history of a scratch to the eye at age seven and had poor vision in the left eye since that time.  The diagnosis was left eye amblyopia secondary to anisometropia and there was no other evidence of ocular pathology.  Also of record was a March 1991 VA treatment record for other complaints not related to the left eye and a June 1990 Social Security Disability Benefits decision, in part due to an injury to the left eye.  The appellant was notified of the administrative decision in March 1997.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The evidence added to the claims file since the final March 1997 rating decision includes the appellant's statements that when the United States Marine Corps found out that he had a blind left eye he was honorably discharged by the reason of convenience of the Government.   The appellant has also submitted a private doctor's record showing that he underwent an eye examination and that the appellant asserted that he was discharged from service in 1975 due to poor vision.  The examiner doctor noted that the appellant had mild anterior cortical changes in both eyes appropriate for the appellant's age.  In addition, it was noted that he had decreased visual acuity in the left eye probably secondary to refractive amblyopia.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that while the appellant has submitted new evidence, it does not relate to any unproven element of the previously denied claim. Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's service or to left eye disease or injury during Reserve service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  No competent evidence has been submitted relating a current left eye disability to any incident of service.  Therefore, the Board finds that the low threshold for reopening the claim has not been met. 

The Board acknowledges that the lay statements and VA and private medical records that have been added to the appellant's claims folder constitute new evidence because they were not previously considered by VA decision makers. Nevertheless, the Board finds that newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the appellant's previously denied claim.  The evidence does not at least raise the possibility that, when considered with other evidence of record, and when presumed credible for the purpose of determining whether it is material, it would trigger a duty to provide a medical opinion for the issue of entitlement to service connection for a left eye disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  There is no new evidence even suggesting that the appellant has a left eye disability related to his Reserve service, to include disease or injury incurred during service, the element missing at the time of the last final March 1997 RO decision. The Board notes that no VA treating provider or other physician has related the appellant's left eye disability to his Reserve service.  Nor has the appellant submitted any evidence of disease or injury to his left eye during his Reserve service.  The other new evidence does not contain competent evidence linking the appellant's left eye disability to any other of his Reserve service. Therefore, the Board finds that evidence is not material because it does not create a reasonable possibility of substantiating the claim.

The Board notes that a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, in this case the appellant  is not competent to provide evidence as to more complex medical questions, such as to the diagnosis of a left eye disability that may be related to his service, particularly in light of post-service injury to the left eye.  The new evidence fails to demonstrate the onset of chronic left eye disability or injury to the left eye during Reserve service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, in regard to any left eye disability that existed prior to his entry in the Reserve, the Board again notes that presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). Therefore, consideration of the presumption of soundness and aggravation of a pre-existing disease is not appropriate.

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for a left eye disability is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).



ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a left eye disability is denied.


REMAND

A March 1997 administrative decision of the RO found that the appellant did not have service that would make him eligible for VA pension benefits.  A previous and final denial of a claim is subject to reopening under the provisions of 38 U.S.C.A. § 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, the issue is properly characterized as whether the Veteran has submitted new and material evidence to reopen the claim for nonservice-connected VA pension benefits.

The appellant should be provided with notice of the reasons for the prior denial, what is required to reopen the issue on appeal and how VA determines eligibility for VA pension benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dennis v. Nicholson, 21 Vet. App. 18 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a notice letter which informs him of how VA determines the elements of new and material evidence, and the reasons for the prior final determination that he did not have qualifying service for nonservice-connected pension benefits.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


